8/1/2020                Case 1:83-cr-00150-PAC Document    84-3 Filed 08/10/20 Page 1 of 1
                                                  Mail - Mark_Gombiner@fd.org


Guy Fisher Corona virus 38

   wrice19 . <wrice19@gmail.com>
   Wed 7/8/2020 1:59 PM
   Archive

   To: Mark   Gombiner <Mark_Gombiner@fd.org>;



To whom it may concern I Willie Rice have know Guy Fisher for over 43 years and while growing up I seen Mr Fisher buy kids in his
neighborhood sneakers uniforms for his basketball team. Give us tickets for apollo theater concert food to myself and other people family buy
books and school supplies for klds . As a long time friend of Mr Guy Fisher he desire a second chance in life for the things he have done in his
past. He have did his time in jail and now it's time to let him out to be with his family and friends. Mr Fisher have got so many different Degrees
while he been lock up for his crimes. Please give him a second chance in life and let him spend what ever time he have left in his life to educate
these young kids that crime don't paid . Let him go free to be with his family. Thanking you in advance. Please have mercy on my good friend
Guy Fisher.




https://mail.fd.org/owa/#path=/mail/search                                                                                                       1/1
